DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
4.	Claims 8-9 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
5.	Claims 15-16 objected to because of the following informalities: 
Claims 15-16 both are depended on claim 9, Maybe it is a typo. Examiner assume both claims are depended on claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.2.	Claims 1, 7, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Application No. WO2020143246 to Song et al (“Song”) (IDS) in view of “Private key encryption and recovery in blockchain” by Aydara el al., (“Aydara”) 

 	As per claim 1, Song discloses an apparatus comprising: a processor configured to generate a plurality of keys based on the encryption key and convert the plurality of keys into a plurality of key shares based on a secret input value ([0009], [0088], also see [0013]-[0016]), and 
a network interface configured to distribute the plurality of key shares to a plurality of blockchain peers of the blockchain ([0038]), where the processor transmits a different key share from among the plurality of key shares to each blockchain peer among the plurality of blockchain peers ([0055]-[0058]).
Song does not explicitly disclose however in the same field of endeavor, Aydara discloses encrypt a private key with an encryption key (page 16, section 3.2.1), store the encrypted private key on a blockchain/steward (Page 15 and 16, section 3.2to section 3.21, fig. 6, Since each encrypted biometric hash and private key pair is distributed to a set of stewards for secure storage, even when a steward node in the blockchain network is intruded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song with the teaching of Aydara by including the feature of encryption, in order for Song’s system to protect the user's privacy and realize the anonymous storage of the user's identity.

	As per claim 7, the combination of Song and Aydara discloses the apparatus of claim 1, wherein the processor is configured to retrieve the plurality of key shares from the plurality of blockchain peers, and convert the plurality of key shares back into the plurality of keys based on the secret input value ([0083]-[0084]). The motivation regarding the obviousness of claim 1 is also applied to claim 7.

Claims 10, 16, 19, are rejected for similar reasons as stated above.

6.3.	Claims 2-5, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Aydara as applied to claim above, and in view of US Patent Application No. 20190296896 to Resch et al (“Resch”).

As per claim 2, the combination of Song and Aydara discloses the invention as described above.  Additionally, Song blockchain peers and registration (Song, abstract, [0088], also see [0013]-[0016]). Song and Aydara do not explicitly however in the same field of endeavor, Resch discloses the apparatus of claim 1, wherein the plurality of keys comprise a plurality of pseudo random values, and the processor is configured to register the plurality of pseudo random values with the plurality of peers, respectively ([0157]-[0160], also see [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song/Aydara with the teaching of Resch by including the feature of pseudo random values and OPRF function, in order for Song’s system to enables transactions of sensitive cryptographic information to be secure even between untrusted parties. An Oblivious Pseudorandom Function (OPRF) is a two-party protocol for computing the output of a PRF. One party (the server) holds the PRF secret key, and the other (the client) holds the PRF input. The 'obliviousness' property ensures that the server does not learn anything about the client's input during the evaluation which protecting the user's privacy.
      
	As per claim 3, the combination of Song and Aydara discloses the invention as described above.  Additionally, Song discloses receives a key from among the plurality of keys and the secret input value, and outputs a key share for the respective key (Song, [0009], [0088], also see [0013]-[0016]). Song and Aydara do not explicitly however in the same field of endeavor, Resch discloses wherein the processor is configured to execute an oblivious pseudo random function (OPRF) which building the keys/secret ([0044], [0056], [0066]).

As per claim 4, the combination of Song, Aydara and Resch discloses the apparatus of claim 3, wherein the processor is configured to iteratively execute the OPRF for each key among the plurality of keys based on the secret input value to output each key share among the plurality of key shares (Resch, [0044], [0056], [0066]). The motivation regarding the obviousness of claim 2 is also applied to claim 4. 

As per claim 5, the combination of Song, Aydara and Resch discloses the apparatus of claim 3, wherein the secret input value comprises a password shares (Resch, [0036]). The motivation regarding the obviousness of claim 2 is also applied to claim 5. 

Claims 11-14 and 20, are rejected for similar reasons as stated above.

6.4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Aydara as applied to claim above, and in view of US Patent Application No. 20180130130 to Dechu et al (“Dechu”).
      
As per claim 6, the combination of Song and Aydara discloses the invention as described above. Additionally, Aydara discloses encrypt a private key with an encryption key (page 16, section 3.2.1), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song with the teaching of Aydara by including the feature of encryption, in order for Song’s system to protect the user's privacy and realize the anonymous storage of the user's identity.
Song and Aydara do not explicitly however in the same field of endeavor, Dechu discloses the apparatus of claim 1, wherein the processor is configured to control the network interface to distribute a blockchain transaction to the plurality of blockchain peers, where the blockchain transaction comprises the encryption/encrypted private key and a payment value (fig. 5 show price and encrypted, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song/Aydara with the teaching of Dechu by including the feature of transaction, in order for Song’s system to efficiently use the blockchain to store information pertaining to products and services related to the transaction and payment.
Claims 15, are rejected for similar reasons as stated above.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
	a). US Patent Application No. 20200036523 to Patin et al in an example system for private key recovery performed by a processor of a key recovery computing system, a key recovery computing system is configured to provide an original private key. The original private key is associated with a storage location of a blockchain-based asset. The key recovery computing system is configured to receive supplemental recovery information provided by a user via a user computing device. A recovery seed is derived from at least a subset of the supplemental recovery information, wherein the recovery seed is non-invertible. The original private key and the recovery seed are stored relationally to the supplemental recovery information. In some embodiments, the processor is further configured to cryptographically protect at least one of the original private key and the recovery seed via a universal second-factor authentication (U2F) device.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497